It is my very great pleasure to 
address the General Assembly. I join other speakers in 
congratulating you, Sir, on your election to the 
presidency of the General Assembly. My delegation 
has every confidence in your ability to discharge this 
challenge. I assure you of our support.  
 I commend your predecessor, Sheikha Haya 
Rashed Al-Khalifa, for ably steering the sixty-first 
session of the General Assembly. I would also like to 
take this opportunity to once again congratulate the 
Secretary-General on his appointment. My delegation 
welcomes his commitment to strengthen the pillars of 
the United Nations: security, development and human 
rights. 
 Last year, when I had the privilege of addressing 
the Assembly, I dwelt on the issue of Somalia and how 
the dynamic in that country had an impact in our 
capitals and cities around the world, such as Toronto, 
Stockholm, Rome, Nairobi and Mogadishu. Even 
countries that are thousands of miles away and whose 
interaction with Somalia has been minimal have been 
forced to awaken to the reality that we have become a 
global village when their citizens plying international 
waters have been hijacked or robbed by pirates in the 
Indian Ocean along the coast of Somalia. 
 Let me thank the General Assembly and the 
Security Council for listening to our pleas from the 
region. I appeal for closer collaboration by the 
international community in addressing the complex and 
difficult problems of Somalia. Yet, within all these 
challenges, there are several windows of opportunity 
that we must take advantage of to prevent extreme 
human suffering, especially of women and children, in 
that sister country. 
 My delegation commends the African Union for 
its support for the African Union Mission in Somalia 
(AMISOM). We pay special tribute to the Ugandan 
troops for the important role they are playing in 
Somalia under very trying circumstances. We appeal 
for the deployment of the remaining peacekeeping 
troops to strengthen AMISOM. Kenya also urges the 
United Nations to assume greater responsibility in 
Somalia in line with Security Council resolution 1772 
(2007). A United Nations presence on the ground in 
Somalia would complement regional and international 
efforts to promote peace, stability and reconciliation in 
that country. 
 Kenya unequivocally supports national 
reconciliation in Somalia. We see it as a process, not a 
single event. We urge all the political actors that 
hitherto boycotted the talks to embrace the process, 
because, no matter how long it takes, the final 
resolution of the Somalia crisis will only come about 
when all Somalis agree to sit down and talk. The 
region and the international community can only 
provide support. Ultimately, it is the people of Somalia 
who can resolve their difference through a spirit of 
give and take. For our part, as the international 
community, we must honour our pledges to provide the 
necessary resources to Somalia. The problem with 
Somalia may be less visible today, probably because it 
has been overshadowed by the conflict in Darfur, but 
the Somalia crisis is far from over. 
 According to the Human Security Report 2005, 
the number of armed conflicts in the world has fallen 
by over 40 per cent during the past 13 years. The 
report’s overall conclusion that conflict is becoming 
less common in the world in general as well as in 
Africa is very encouraging. Conflict is a major 
disincentive to investment and poses an intolerable 
burden in terms of human suffering. The end of wars in 
Sierra Leone, Liberia, Côte d’Ivoire, Burundi, the 
Democratic Republic of the Congo and Southern Sudan 
is a welcome development in Africa. 
 While we may celebrate the end of those wars, it 
is imperative that the international community make 
the urgent and essential investments that will 
contribute to the prevention of recurrence of such 
conflicts. The local populations should experience 
peace dividends so as to sustain peace. 
 Kenya urges a strengthening of partnerships 
between the African Union and the United Nations 
Department of Peacekeeping Operations in the area of 
political and technical cooperation, as well as 
partnerships with the continent’s subregional 
organizations. The African Union’s peacekeeping 
capabilities and capacity must be strengthened through 
provision of financial, technical and logistical support. 
The recent deaths of many African Union soldiers in 
Darfur underline the urgency of the need for logistical 
support by the United Nations to African Union 
missions within the agreed-upon frameworks. In this 
regard, my delegation welcomes the Secretary-
General’s initiative to provide assistance to the African 
Union to enhance its military capabilities and 
mediation role in conflict resolution. 
 The United Nations has deployed a lot of time 
and resources in the area of disarmament and 
development. The proliferation of illicit small arms and 
light weapons in the Horn of Africa continues to 
undermine our security and development. It has 
contributed to making our neighbourhood a very tough 
one. 
 In order to address this challenge, the States of 
the region rallied together in 2000 to sign the Nairobi 
Declaration on the Problem of the Proliferation of 
Illicit Small Arms and Light Weapons in the Great 
Lakes Region and the Horn of Africa. The Declaration 
was upgraded in 2004 to a legally binding Protocol, the 
first intergovernmental instrument of its kind to 
address the proliferation of small arms. In 2005, the 
Protocol established the Regional Centre on Small 
Arms and Light Weapons (RECSA), with the main 
objective of providing a comprehensive framework to 
combat the availability of illicit small arms and light 
weapons in the region. In view of the importance of the 
Centre, Kenya has requested the inclusion of an item in 
the agenda of this session of the General Assembly to 
invite RECSA to participate in the work of the 
Assembly as an observer. Addressing the problem of 
the proliferation of small arms is important; we are up 
against the very powerful international vested interests 
of small arms manufacturers and traders. 
 Kenya was among the six sponsors of the draft 
resolution on the arms trade treaty that was 
overwhelmingly adopted during the last session of the 
General Assembly as resolution 61/89. In that 
resolution, the General Assembly requested that the 
Secretary-General, among other things, seek the views 
of Member States on the feasibility, scope and draft 
parameters for a legally binding arms trade treaty. We 
commend the Secretary-General for the progress made 
so far in the implementation of that resolution. We look 
forward to the establishment of a group of 
Governmental experts to begin work next year and to 
the group’s report to the General Assembly at its next 
session.  
 I recently had occasion to address a group of my 
fellow Foreign Ministers from our close neighbour, 
Europe, on a couple of subjects that increasingly define 
our relationship with the rest of the world, among them 
illegal immigration. It is one of the ironies of history 
that there was a time when my brothers and sisters who 
were unlucky and could not run fast enough were 
caught as slaves and shipped across the oceans in very 
inhuman conditions. A large number died during the 
journey as they were sent to different parts of the world 
to provide slave labour. 
 Today, many of my brothers and sisters are often 
voluntarily offering themselves and handing over their 
life savings to be shipped across oceans in almost 
similar inhuman conditions. Many of them have lost 
their lives during the journey. They play cat and 
mouse, attempting to avoid border patrols equipped 
with tracer dogs and electronic monitoring, so as to get 
a chance to slave most of their lives in the minimum-
wage bracket. 
 The clock has ticked full circle. But a lot has 
changed as well. And I come back to my assertion that 
distances between us have shrunk and we must now 
recognize that, in this global village, a phenomenon 
such as economic refugees is going to be a cause of 
trauma in our communities. You can build great walls, 
introduce and increase more menacing border patrols 
and make your immigration meaner, but the respite can 
only be temporary. You can whip up xenophobic 
sentiment, especially around national election times. 
But that amounts to an ineffectual Band-Aid and does 
not address the fundamentals of the crisis we are facing 
today. 
 Even in the most developed countries, unless a 
society addresses the problems and stress in the poor 
neighbourhoods and inner cities, any solution like 
migration into the suburbs and the construction of 
gated communities will only provide some temporary 
relief. Crime will continue unabated. Muggings, 
carjackings, kidnappings and other violent crime will 
continue to prevail. We have to address the 
fundamental problems in our poor neighbourhoods not 
just for the sake of those living in those 
neighbourhoods but also for the sake of those who live 
in relatively affluent areas. 
 What I am talking about is not really rocket 
science or some very complex social engineering 
concept. It should be clear to all of us that, in the 
global village that we have come to be, it is in the 
interest of all of us to work together to address the 
conspiracy of factors that create so much stress and 
tension within and among our countries. We must be 
level-headed enough to recognize that angry 
unemployed young men in one country will spill over 
sooner or later into other countries’ capitals and create 
problems. 
 If nothing else, the phenomenon of global climate 
change should teach us the lesson that our destinies as 
human beings are inextricably intertwined. Vehicular 
emissions in New York do the same thing to our village 
Earth as our cutting of equatorial forests in Africa to 
make charcoal. Both actions may introduce incidents of 
floods due climate change all the way over in distant 
China. 
 As neighbours in the global village, it is certainly 
a good thing if we both come to recognize that if 
wealthy countries’ policies and actions confine us to 
abject poverty, then it is only a matter of time before 
the stress in my country will spill over into their 
neighbourhood   maybe in the form of illegal 
immigration, terrorism or whatever. However, sooner 
or later we all have to pay for the consequences of 
selfish and short-sighted policies of the World Trade 
Organization (WTO), the International Monetary Fund 
(IMF) and the World Bank. 
 It is therefore important that as we talk about 
reform and paradigm shifts in any of these 
international institutions we should adopt the right 
attitude: that nobody is doing the other a favour. We 
are in this small boat called Earth together. When the 
powerful think that they are playing their advantage in 
the global scene and winning the battles, such victory 
can only be temporary. The only real victory is when it 
is a win-win outcome. The other outcome, when a large 
part of the world emerges as losers, is unsustainable. It 
breeds anger and vengeance. 
 Most of the resources and capacity to change our 
world for the better are domiciled in the developed 
world. The resources needed are more than enough in 
the more endowed countries. The knowledge of what 
we must do to make a positive difference is simple and 
evident. Yet as world leaders we must bear the 
collective guilt of failing to focus on providing the 
solutions. 
 I come from a country in a region, for example, 
where factors such as poverty and lack of education 
conspire to stress and destabilize our communities and 
countries. There is an autocatalytic relationship 
between poverty and low education. Those who have 
low education tend to become poorer. And those who 
are poorer tend to have low education. There is also a 
correlation between poverty and low formal education, 
on one side, and inter-ethnic, clan, religious and even 
racial tension, on the other side. This invariably leads 
to unstable societies. 
 When people are poor and less educated, their 
reference point tends to become only their ethnic, clan, 
religious or racial identity. With a few exceptions, the 
educated and affluent are at least able to operate at a 
higher level. A doctor, a lawyer, a teacher or an 
engineer is usually less xenophobic. 
 In Kenya, we understand this, and therefore we 
understand the importance of education. We have 
invested up to 30 per cent of our annual budget to 
provide free primary education. Next year, we will 
have free secondary education. That is the type of 
social and economic investment we all must make now 
if we expect to have a better, more prosperous and 
more stable world 10 years from now. We may make 
fine speeches and express a commitment to creating a 
safer, friendlier and more prosperous world. But as 
long as we fail to make the right investment in 
education and poverty alleviation, we are only engaged 
in empty talk. 
 The Millennium Development Goals (MDGs) are 
important medium- and long-term goals   10 years in 
scope, usually. However, our democracies operate on a 
shorter calendar of four or five years. In both the 
developed and the less developed countries, many of 
the leaders tend to do what they must to survive and 
succeed in the next elections. Even with best of 
intentions, the nature and scope of the challenges of 
development that we must address cannot be 
adequately solved with official development assistance 
(ODA) programmes that are implemented and 
completed within the political calendar of changing 
regimes. We need more paradigm shifts and a longer-
term vision in that regard. 
 In conclusion, many of our countries are now 
crashing under the weight of international debt. Those 
who have actually crashed are the ones that have been 
extended a parachute after they have crashed. I am 
amazed by this undertaker mentality. 
 I do not wish to blame the current generation of 
leaders in the developed countries for the status quo. I 
know that there is some financial and economic 
principle here. Most of the current leaders in these 
countries are innocent. The deals that were cut in the 
past, which put us in the kind of debt we are in today, 
are no longer in place. But I feel I must say that the 
load and the burden of our international debt is heavy 
and debilitating. A lot of it should not have been 
undertaken on in the first place; there is some 
complicity in the dishonesty on both sides that 
prevailed before we, today’s leaders, came onto the 
scene. 
 It is important that today we secure the future of 
all our children, who must share this increasingly 
intertwined world. We must put behind us those 
negative things, such as the unjustified debts of the 
past, that can only breed anger and bitterness and affect 
future generations. We must make the sacrifices and 
the investment today for the future of humanity. That 
would be a favour to all of us, and not just to one 
group. 
